Case 2:19-cv-14515-BRM-JSA Document 71 Filed 02/23/21 Page 1 of 1 PageID: 1996




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                       MINUTES



Judge: BRIAN R. MARTINOTTI                                          Date: 07/19/19
Court Reporter:                                                     Civil No: 19-14515


Title of the Case:

431 E. PALISADE AVENUE REAL ESTATE, LLC, et al
v.
CITY OF ENGLEWOOD, et al,

Appearances:

Warrant Usatine & Arnold Picinich, III, Attorneys for Plaintiffs
Daniel Antonelli, Attorney for Defendants

Nature of Proceedings:

Telephone/Status conference held.
Court ordered Motion [67] to Dismiss the amended complaint is dismissed without prejudice.
Counsel to meet and confer to establish a briefing schedule. Once the matter is fully briefed, the
parties may refile the motion. Counsel also directed to keep the court apprised as to the progress
of the state litigation.
OTBS


Time Commenced: 1:00 PM
Time Concluded: 1:15 PM


                                                     Lissette Rodriguez, Courtroom Deputy
                                                     to the Hon. Brian R. Martinotti, U.S.D.J.
